                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
______________________________
                               )
UNITED STATES                  )
                               )
v.                             )        Docket No. 20-10015-DJC
                               )
ZAOSONG ZHENG,                 )
                               )
            Defendant.         )
______________________________)


                                 MOTION TO SEAL EXHIBITS
        The Defendant moves to be allowed to file under seal exhibits 1-6 to his Motion to

Modify Protective Order, which he will be filing today. The exhibits consist of the discovery the

government has provided to date, except for recordings of jail calls. The protective order requires

that the exhibits be filed under seal.

                                                     Respectfully submitted,
                                                     By his attorneys,

                                                     /s/ David Duncan
                                                     Norman S. Zalkind (BBO #538880)
                                                     David Duncan (BBO #546121)
                                                     Inga S. Bernstein (BBO #627251)
                                                     Zalkind Duncan & Bernstein LLP
                                                     65a Atlantic Avenue
                                                     Boston, MA 02110
                                                     (617) 742-6020
                                                     dduncan@zalkindlaw.com

Dated: March 25, 2020

            CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(2)

Pursuant to Local Rule 7.1(a)(2) the undersigned certifies that counsel have conferred with the
attorney for the government and the government is in accord with this motion.

                                  CERTIFICATE OF SERVICE
        I hereby certify that a true copy of the above document was served upon the attorney of
record for each party by electronic filing on this date.

                                                            /s/ David Duncan
